Case: 1:16-cv-08637 Document #: 4460-8 Filed: 03/25/21 Page 1 of 3 PageID #:295463




                  EXHIBIT G
Case: 1:16-cv-08637 Document #: 4460-8 Filed: 03/25/21 Page 2 of 3 PageID #:295464

   1055 Thomas Jefferson Street, NW
   Suite 400
   Washington, D.C. 20007
   Tel: 202 263-4300
   www.sgrlaw.com


    John P. Pennington
    Direct Tel: 202-263-4360
    Direct Fax: 202-263-4325
    jpennington@sgrlaw.com                   December 4, 2020




   VIA EMAIL

   Robert W. Turken
   Lori P. Lustrin
   Scott N. Wagner
   Ilana Drescher
   BILZIN SUMBERG BAENA PRICE & AXELROD LLP
   1450 Brickell Ave., Suite 2300
   MIAMI, FL 33131-3456

   Andrew P. Bleiman
   Mark I. Fishbein
   MARKS & KLEIN
   1363 Shermer Road, Suite 318
   Northbrook, IL 60062

   Re:         In re Broiler Chicken Antitrust Litigation
               Case No. 1:16-cv-08637
               Boston Market’s Disclosures

   Dear Counsel:

   We write regarding Boston Market’s disclosures pursuant to Fed. R. Civ. P. 26(a) and
   identification of custodians. Specifically, we request that Boston Market promptly supplement
   its disclosures to remedy the deficiencies identified below.

         I.       Boston Market’s disclosures pursuant to Fed. R. Civ. P. 26(a)(1)(i).

   Boston Market has not fulfilled its obligations under Fed. R. Civ. 26(a)(1)(i). That Rule requires
   Boston Market to disclose the subjects of discoverable information likely to be held by each
   disclosed individual that Boston Market may use to support its claims. Boston Market has not
   met that obligation for the individuals it identified: Darryl Still, Tim Workman, and Tim Jordan.
   We ask that Boston Market remedy that deficiency by supplementing its disclosure to provide
   the information required by the Rule.
Case: 1:16-cv-08637 Document #: 4460-8 Filed: 03/25/21 Page 3 of 3 PageID #:295465

   December 4, 2020
   Page 2




       II.    Identification of Custodians.

   Boston Market did not provide a disclosure of custodians, which, by agreement of the parties,
   was due on the same date as Boston Market’s initial disclosures. Please promptly confirm
   whether the disclosure of individuals pursuant to Fed R. Civ. P. 26(a)(1)(i) in Boston Market’s
   initial disclosures was also intended to serve as Boston Market’s disclosure of proposed
   custodians. To the extent that the individuals identified pursuant to Fed. R. Civ. P. 26(a)(1)(i)
   were not intended to serve as Boston Market’s disclosure of custodians, please immediately
   disclose Boston Market’s proposed custodians.

   Further, Defendants believe that Boston Market’s senior executives are likely to possess
   discoverable information. For that reason, Defendants request that Boston Market also designate
   George Michel, who served as CEO from 2010-2018; F. Lane Cardwell, Jr., who served as
   CEO from 2009-2010; Rick Arras, who served as CEO from 2007-2009; and Tony Buford, who
   served as Executive Vice President of Operations from 2011-2016. These individuals are likely
   to possess discoverable information related to Boston Market’s strategic decisions impacting the
   purchase of chicken. It is likely that other individuals who served in these roles may have
   responsive information, but Defendants are only asking that these custodians be added at this
   time.

   Further, we ask that Defendants add Dan Gruis as a custodian because he is likely to possess
   discoverable information by virtue of his position as a Director of Supply Chain for Boston
   Market.

   We ask that the above identified disclosures be supplemented as described by December 11,
   2020.



                                                Sincerely,


                                                /s/ John P. Pennington
